Case 3:20-cv-01091-RDM Document9 Filed 10/27/20 Page 1of1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DUNMORE SCHOOL DISTRICT, :
: CIVIL ACTION NO. 3:20-CV-1091
Plaintiff, : (JUDGE MARIANI)
V.

PENNSYLVANIA INTERSCHOLASTIC
ATHLETIC ASSOCIATION,

Defendant.

 

oth ORDER

AND NOW, THIS DAY OF OCTOBER 2020, upon consideration of Plaintiffs

 

Motion to Remand (Doc. 4) and all relevant documents, for the reasons set out in the
simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT:
1. Plaintiffs Motion to Remand (Doc. 4) is DENIED;
2. Should Plaintiff seek to pursue preliminary injunctive relief, Plaintiff shall notify the
Court in writing within three (3) days of the date of this Order of its intention to do
SO;
3. Upon notice of intent to seek preliminary injunctive relief, the Court will conduct a

telephone conference to schedule an evidentiary hearing.

  

 

Z (M"hde4
Robert D.-Mariani-

United States District Judge
